Citation Nr: 1133019	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  99-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for diabetes mellitus.

(The claim for entitlement to service connection for congestive heart failure, to include as secondary to an acquired psychiatric disorder, is addressed in a separate decision of the Board)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to August 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the claims folder is currently held by the RO in White River Junction, Vermont.  In November 2006, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

The Board remanded the case for further action by the originating agency in September 2007.  The case has now returned to the Board for further appellate action.

In May 2011, the Veteran testified at a second videoconference hearing before an Acting VLJ who has not participated in this decision.  The May 2011 hearing only pertained to the claim for entitlement to service connection for congestive heart failure which is addressed in a separate decision of the Board.  While the Veteran's testimony at times also pertained to his claimed psychiatric disorder, his testimony was provided in the context of service connection for heart failure on a secondary basis due to a psychiatric disorder.  It was duplicative of testimony provided at the September 2007 videoconference hearing, and does not constitute new and material evidence in accordance with 38 C.F.R. § 3.156(a) (2010).  In addition, the Acting VLJ informed the Veteran on the record that the hearing was limited to consideration of the claim for service connection for heart failure.  Therefore, the Acting VLJ who presided over the May 2011 hearing is not required to participate in the final determination regarding the claim to reopen service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 20.707 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a May 2011 statement, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met concerning the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a May 2011 statement, the Veteran's representative reported that the Veteran wished to withdraw the claim for entitlement to service connection for diabetes mellitus.  The Board therefore finds that he has withdrawn his appeal concerning this issue. 

As the Veteran has withdrawn his claim, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claim for service connection for diabetes and it is dismissed.


ORDER

Entitlement to service connection for diabetes mellitus is dismissed.


REMAND

The Veteran has reported two stressors in connection with his claim for an acquired psychiatric disorder to include PTSD.  First, he states that he witnessed the decapitation of a friend aboard the U.S.S. Franklin D. Roosevelt in the spring or summer of 1952 by a returning plane.  Second, he reports that while he was hospitalized for psychiatric treatment in June 1952, he was informed that another of his friends serving aboard the U.S.S. Franklin D. Roosevelt was washed overboard and drowned.  

In the September 2007 remand, the Board ordered that the originating agency should determine whether the Veteran's reported stressors were capable of verification by the U.S. Army and Joint Services Records Research Center (JSRRC).  The Board noted that such verification may include obtaining deck logs from the U.S.S Franklin D. Roosevelt.  
The RO made several efforts to obtain copies of deck logs from the National Personnel Records Center (NPRC) and the National Archives and Records Administration (NARA) through the Modern Military Branch.  A December 2007 response from the NPRC stated that they did not have access to deck logs and such records were kept with NARA.  Multiple requests were made to NARA for deck logs of the U.S.S Franklin D. Roosevelt.  In December 2008, the Veteran submitted a statement providing additional detail of the reported stressors.  He indicated that an incident in which a man was decapitated occurred between the end of April 1952 to either May or June 1952 and the name was possibly Mr. [redacted] (he was not sure of the name or spelling).  He also indicated that in July or August 1952, [redacted] was washed overboard, was later rescued, but the Veteran did not know that he was still alive.  Unfortunately, the most recent request in June 2009 requested deck logs for the U.S.S. Franklin.  NARA responded in July 2009 that it did not have custody of these records.  Based on this response, the RO issued September 2009 memorandum finding that it had insufficient information to send the Veteran's stressors for verification from the JSRRC.  

The RO's most recent request for deck logs from NARA in June 2009 referenced the incorrect ship name.  The Board regrets further delay in this case, but finds that the claim must be remanded to allow for an additional records request using the correct name of the Veteran's ship: the U.S.S. Franklin D. Roosevelt.  The Board notes that where its remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain copies of the Veteran's deck logs from the U.S.S. Franklin D. Roosevelt with NARA for the period between April and August 1952 with regard to the incidents reported by the Veteran, most recently in a statement dated in December 2008.  NARA should be informed that a negative response is required if the requested records are not available.  

2.  After the receipt of a final response from NARA, determine whether the Veteran's reported stressors are capable of verification with the JSRRC.  If so, take all necessary steps to verify the Veteran's stressors.  

3.  Then, readjudicate the claim on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


